Citation Nr: 0009425	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-47 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1942 to October 1945 
and from February 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1998, the Board remanded this case to the RO for 
further evidentiary development.  

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA).  The VHA opinion was received in 
November 1999. The opinion was then referred to the veteran's 
representative for an opportunity to present additional 
argument and evidence.  No additional written argument or 
evidence was submitted to the Board.  The case is now ready 
for appellate review.


FINDING OF FACT

1.  The death certificate shows that the immediate cause of 
death was cardiopulmonary arrest due to pneumonia due to 
congestive heart failure.  

2.  The medical evidence demonstrates that cardiovascular 
disease (coronary artery disease) which caused the veteran's 
death began during active service.


CONCLUSION OF LAW

Cardiovascular disease which caused the veteran's death was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in March 1950 
he was hospitalized for medical observation, possible angina 
pectoris, and possible coronary occlusion.  His complaints 
were chest pain, shortness of breath, sweating and pain 
shooting down the left arm.  The veteran's admission physical 
examination was negative.  Electrocardiograms showed no 
changes to corroborate the diagnosis of possible angina 
pectoris and possible myocardial infarction. The veteran was 
transferred to Walter Reed Hospital in April 1950, where 
clinical studies and observation resulted in a diagnosis of 
acute pericarditis of undetermined etiology and non-
occurrence in the transfer diagnosis.  The veteran returned 
to duty without restriction.  

In March 1951, he was hospitalized due to substernal and 
precordial pain radiating into the left arm.  After the 
performance of thorough diagnostic studies, the veteran was 
presented to a Medical Board, which recommended separation 
through a Physical Evaluation Board for arteriosclerotic 
heart disease.  The Physical Evaluation Board confirmed the 
diagnosis of arteriosclerotic disease manifested by angina 
pectoris.  The veteran returned to duty in May 1951.  That 
month the medical service at the veteran's air force base, 
concluded that the correct diagnosis was arteriosclerotic 
heart disease manifested by angina pectoris.  Following his 
return to duty the veteran continued to experience episodes 
of chest pain and dyspnea.  He was seen on a regular basis in 
the Cardiac and Medical Clinics.  The veteran was treated 
with Nitroglycerin and Eskel.  

The veteran was hospitalized in July 1951.  It was concluded 
that the veteran did not have arteriosclerotic heart disease, 
and that the evidence showed the presence of arthritic 
changes in the cervical spine and superior outlet syndrome.  
The veteran's chest and arm pain was thought to be secondary 
to the arthritic changes.  The veteran again returned to duty 
with prescribed Nitroglycerin.

The veteran was again hospitalized in January 1952, the 
diagnoses were arthritis, hypertrophic, involving the 
cervical spine, manifested by chest, neck, and left arm pain, 
moderate and medical observation, angina pectoris, no disease 
found.  

The veteran was again hospitalized in April 1952 for re-
evaluation for continued complaints of chest pain.  X-rays 
and fluoroscopic studies of the heart showed a normal outline 
and slight generalized enlargement with perhaps slight left 
ventricular enlargement.  X-rays of the spine showed minimal 
hypertrophic changes, characterized mainly by small spurs 
involving the anterior margins of the bodies of C5 and C6 and 
of the lower and mid-dorsal spine.  

A civilian consultant opined that the veteran did not present 
the typical findings of angina pectoris.  He further noted 
that the mode of onset, the clinical course, and 
electrocardiographic findings suggest that the pains were due 
to cervical arthritis, and hyperventilation syndrome.  He 
found no evidence of coronary artery disease.  It was noted 
that advanced coronary artery disease might be present even 
in individuals who have no symptoms and no clinical evidence 
of heart disease.  Hence, it could not be categorically 
stated that coronary disease did not exist in the veteran.  
The bulk of clinical evidence showed that his symptomatology 
was produced by extra-cardiac factors.  The above opinion was 
not unanimous but rather the majority opinion.  The diagnoses 
were arthritis, hypertrophic, involving the fifth and sixth 
cervical vertebra, mid dorsal and lower dorsal spine and 
neuralgia upper radicular group, fifth and sixth cervical 
nerves, severe, secondary to the first diagnosis.  

The veteran was recommended for medical discharge in April 
1952.  He met the Medical Evaluation Board (MEB) in May 1952 
and the diagnoses of arthritis, hypertrophic and neuralgia 
was approved.  In June 1952, the Physical Evaluation Board 
found the veteran unfit for military service due to arthritis 
hypertrophic, and neuralgia.  

In May 1952, a service department physician expressed the 
opinion that while the veteran had osteoarthritis of the 
spine, he also had angina pectoris, and that the veteran's 
history together with a finding that the heart was enlarged 
by 15 percent, supported a diagnosis of coronary artery 
disease.

In January 1954, the veteran was hospitalized for 
reevaluation at a service department facility when it was 
reported that he had been retired in June 1952 after a 
Physical Evaluation Board, had concurred in the diagnoses of 
arteriosclerotic heart disease, and neuralgia of the upper 
radicular group.  These diagnoses were reported on an undated 
Physical Evaluation Board report.

The veteran was hospitalized at Desert Springs Hospital on a 
number of occasions beginning in April 1992, for treatment of 
left hemispheric stroke, with right-sided weakness, right 
facial droop, and history of hypertension, heavy smoking, 
coronary artery bypass surgery, prostate surgery, a transient 
ischemic attack involving the brain stem and posterior 
circulation, arteriosclerosis, coronary artery obstructive 
disease, and chronic obstructive pulmonary disease, 
congestive heart failure and chronic obstructive pulmonary 
disease, and mild senile dementia.  

The veteran was again hospitalized at Desert Springs Hospital 
in April 1995 due to right lower lobe pneumonia and 
congestive heart failure.  

The veteran was seen at Desert Springs Hospital in May 1995 
with complaints of rib pain.  The impression was congestive 
heart failure, noncompliance with medications. 

Medical records from Desert Springs Hospital dated in July 
1995 show that the veteran was admitted due to recurrent 
congestive heart failure and hypoxia.

Medical records from Lake Mead Hospital Medical Center dated 
in September 1995 show that the veteran was admitted and 
diagnosed with bilateral pneumonia.  

The veteran's death certificate shows he died in September 
1995 at the age of 77. The immediate cause of death was 
cardiopulmonary arrest due to pneumonia due to congestive 
heart failure.

The appellant was accorded a personal hearing in December 
1996.  At that time, she testified that the veteran 
experienced his first heart attack in 1948.  She testified 
that the MEB told the veteran that he had heart disease.  She 
testified that the veteran received treatment for heart 
disease in 1952.  The appellant related that the veteran had 
a coronary bypass surgery in 1981 and a stroke in 1992.  The 
veteran's daughter testified that the veteran had a heart 
disorder and did not want to be medically discharge due to 
this disability.  

The entire claims folder was referred for a Veterans Health 
Administration (VHA) Opinion, which was obtained from the 
Chief, Echocardiography Laboratory of the Veterans Health 
Administration in November 1999.  The physician reported that 
the difficulty with this case was the lack of good diagnostic 
tests for coronary artery disease in the 1950's.  Cardiac 
Catheterization and coronary angiography, the gold standard 
for establishing the diagnosis of coronary disease, was not 
available.  

He reported that an electrocardiogram could be normal at rest 
in someone with coronary disease, as was the case with the 
veteran.  The veteran had a very crude stress test, a 
Master's test in 1952, which was negative.  However, the 
veteran reached a maximum heart rate of only 100 beats per 
minute.  This was an inadequate level of stress.  For his age 
at the time of the Master's test, he should have reached a 
heart rate of 142 beats per minute.  The Master's test was 
therefore inconclusive.  

He reported that the diagnosis of angina pectoris could, 
however, be made on the basis of history reported in the 
service medical records.  He stated that the records 
contained a classic description of angina pectoris.  Although 
the veteran eventually developed cervical arthritis causing 
chest pain, this might have been a second disease process.  

The VHA expert, opined that it was at least as likely as not 
that a cardiovascular disease (coronary artery disease) 
occurred in, or initially manifested during military service.  
The expert further commented that coronary artery disease is 
a cause of congestive heart failure, and concluded that it 
was therefore, at least as likely as not that such a 
cardiovascular disease was a cause of, or contributing factor 
to, the veteran's death.  

Pertinent Law and Regulations

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).

For service connection for the cause of death of a veteran, 
the first requirement, (evidence of a current disability), 
will always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements (incurrence in service and nexus) must be 
supported by evidence of record.  Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection. 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (1999).


Analysis

The appellant has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she 
has submitted a claim that is plausible.  In this case, a 
physician has suggested that there is a relationship between 
the service and congestive heart failure which was a 
contributing factor, to the veteran's death.  

Since this claim is well grounded, VA has a duty to assist 
the appellant with the development of her claim.  The Board 
also concludes that VA has complied with its duty to assist 
the appellant with the development of her claim.  It has 
sought all known pertinent treatment records and has sought 
the opinion of an independent medical expert.  The question 
then becomes whether the evidence is in the appellant's favor 
or at least in equipoise, in which case the claim is allowed, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.

The evidence against the appellant's claim includes the 
civilian consultant's opinion that the veteran did not 
present the typical findings of angina pectoris.  He reported 
that there was no evidence of coronary artery disease based 
on clinical findings and electrocardiographic findings and 
the veteran's complaints were due to cervical arthritis.  

The evidence in favor of the appellant's claim includes 
inservice history and MEB  diagnosis for arteriosclerotic 
heart disease manifested by angina pectoris.  The VHA opinion 
also supports the appellant's claim insofar as it concludes 
that it was as likely as not that cardiovascular disease 
occurred in, or initially manifested during military service.  
He further noted that coronary artery disease was a cause of 
congestive heart failure, and thus, it was at least as likely 
as not that such a cardiovascular disease was the cause of, 
or contributing factor to, the veteran's death.  The Board 
has found the VHA Opinion, based on a review of all medical 
evidence in this case, must be given great probative weight.

Consequently, the Board has determined that the evidence 
supports the grant of entitlement to service connection for 
the cause of death.  Accordingly, the benefits sought on 
appeal are granted.


ORDER

Service connection for the cause of death is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

